        

EXHIBIT 10.9


JUNIPER NETWORKS, INC.


2006 EQUITY INCENTIVE PLAN


As amended October 2, 2014


1. Purposes of the Plan.  The purposes of this Equity Incentive Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Service Providers and Outside
Directors and to promote the success of the Company’s business.


Awards to Service Providers granted hereunder may be Incentive Stock Options,
Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Performance Shares, Performance Units, Deferred Stock Units
or Dividend Equivalents, at the discretion of the Administrator and as reflected
in the terms of the written option agreement. This Equity Incentive Plan also
provides for the automatic, non-discretionary award of certain Awards to Outside
Directors as further specified herein.


2. Definitions.  As used herein, the following definitions shall apply:


(a) “Administrator” shall mean the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.


(b) “Annual Revenue” shall mean the Company’s or a business unit’s net sales for
the Fiscal Year, determined in accordance with generally accepted accounting
principles.


(c) “Applicable Laws” shall mean the legal requirements relating to the
administration of equity incentive plans under California corporate and
securities laws and the Code.


(d) “Award” shall mean, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonstatutory Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Performance Shares,
Performance Units, Deferred Stock Units or Dividend Equivalents.


(e) “Award Agreement” shall mean the written or electronic agreement setting
forth the terms and provisions applicable to each Award granted under the Plan.
The Award Agreement is subject to the terms and conditions of the Plan.


(f) “Awarded Stock” shall mean the Common Stock subject to an Award.


(g) “Board” shall mean the Board of Directors of the Company.


(h) “Cash Position” shall mean the Company’s level of cash and cash equivalents.


(i) “Code” shall mean the Internal Revenue Code of 1986, as amended.


(j) “Common Stock” shall mean the Common Stock of the Company.


(k) “Committee” shall mean the Committee appointed by the Board of Directors or
a sub-committee appointed by the Board’s designated committee in accordance with
Section 4(a) of the Plan, if one is appointed.


(l) “Company” shall mean Juniper Networks, Inc.


(m) “Consultant” shall mean any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services and who is compensated for
such services; provided, however, that the term

1



--------------------------------------------------------------------------------

        

“Consultant” shall not include Outside Directors, unless such Outside Directors
are compensated for services to the Company other than through payment of
director’s fees and Award grants under Section 11 hereof.


(n) “Continuous Status as a Director” means that the Director relationship is
not interrupted or terminated.


(o) “Deferred Stock Unit” means a deferred stock unit Award granted to a
Participant pursuant to Section 16.


(p) “Director” shall mean a member of the Board.


(q) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.


(r) “Dividend Equivalent” shall mean a credit, payable in cash, made at the
discretion of the Administrator, to the account of a Participant in an amount
equal to the cash dividends paid on one Share for each Share represented by an
Award held by such Participant. Dividend Equivalents may be subject to the same
vesting restrictions as the related Shares subject to an Award, at the
discretion of the Administrator.


(s) “Employee” shall mean any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. An Employee shall not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the 91st day of such leave any
Incentive Stock Option held by the Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option.


(t) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(u) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:


(i) If the Common Stock is listed on a stock exchange, the fair market value per
Share shall be the closing price on such exchange, as reported in the Wall
Street Journal on the date of determination or, if the date of determination is
not a trading day, the immediately preceding trading day;


(ii) If there is a public market for the Common Stock, the fair market value per
Share shall be the mean of the bid and asked prices, or closing price in the
event quotations for the Common Stock are reported on the National Market
System, of the Common Stock on the date of determination, as reported in the
Wall Street Journal (or, if not so reported, as otherwise reported by the
National Association of Securities Dealers Automated Quotation (NASDAQ)
System); or


(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.


(v) “Fiscal Year” shall mean a fiscal year of the Company.


(w) “Full Value Award” shall mean a grant of Restricted Stock, a Restricted
Stock Unit, a Performance Share or a Deferred Stock Unit hereunder.


(x) “Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.


(y) “Nonstatutory Stock Option” shall mean an Option not intended to qualify as
an Incentive Stock Option.


(z) “Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

2



--------------------------------------------------------------------------------

        



(aa) “Option” shall mean a stock option granted pursuant to the Plan.


(bb) “Optioned Stock” shall mean the Common Stock subject to an Option.


(cc) “Outside Director” means a Director who is not an Employee or Consultant.


(dd) “Parent” shall mean a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.


(ee) “Participant” shall mean an Employee or Consultant who receives an Award.


(ff) “Performance Goals” shall mean the goal(s) (or combined goal(s)) determined
by the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award. As determined by the Administrator, the performance
measures for any performance period will be any one or more of the following
objective performance criteria, applied to either the Company as a whole or,
except with respect to stockholder return metrics, to a region, business unit,
affiliate or business segment, and measured either on an absolute basis or
relative to a pre-established target, to a previous period’s results or to a
designated comparison group, and, with respect to financial metrics, which may
be determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”) or which may be
adjusted when established to exclude any items otherwise includable under GAAP
or under IASB Principles: (i) cash flow (including operating cash flow or free
cash flow), (ii) cash position, (iii) revenue (on an absolute basis or adjusted
for currency effects), (iv) revenue growth, (v) contribution margin, (vi) gross
margin, (vii) operating margin (viii) operating expenses or operating expenses
as a percentage of revenue, (ix) earnings (which may include earnings before
interest and taxes, earnings before taxes and net earnings), (x) earnings per
share, (xi) operating income, (xii) net income, (xiii) stock price, (xiv) return
on equity, (xv) total stockholder return, (xvi) growth in stockholder value
relative to a specified publicly reported index (such as the S&P 500 Index),
(xvii) return on capital, (xviii) return on assets or net assets, (xix) return
on investment, (xx) economic value added, (xxi) operating profit or net
operating profit, (xxii) operating margin, (xxiii) market share, (xxiv) contract
awards or backlog, (xxv) overhead or other expense reduction, (xxvi) credit
rating, (xxvii) objective customer indicators, (xxviii) new product invention or
innovation, (xxix) attainment of research and development milestones,
(xxx) improvements in productivity, (xxxi) attainment of objective operating
goals, and (xxxii) objective employee metrics. The Performance Goals may differ
from Participant to Participant and from Award to Award. In particular, the
Administrator may appropriately adjust any evaluation of performance under a
Performance Goal to exclude (a) any extraordinary non-recurring items, (b) the
effect of any merger, acquisition, or other business combination or divestiture
or (ii) the effect of any changes in accounting principles affecting the
Company’s or a business units’, region’s, affiliate’s or business segment’s
reported results.


(gg) “Performance Share” shall mean a performance share Award granted to a
Participant pursuant to Section 14.


(hh) “Performance Unit” means a performance unit Award granted to a Participant
pursuant to Section 15.


(ii) “Plan” shall mean this 2006 Equity Incentive Plan, as amended.


(jj) “Plan Minimum Vesting Requirements” shall mean the minimum vesting
requirements for Full Value Awards under Plan Section 4(b)(vi) hereunder.


(kk) “Restricted Stock” shall mean a restricted stock Award granted to a
Participant pursuant to Section 12.


(ll) “Restricted Stock Unit” shall mean a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 13. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.



3



--------------------------------------------------------------------------------

        

(mm) “Rule 16b-3” shall mean Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.


(nn)  “Section 16(b)” shall mean Section 16(b) of the Exchange Act.


(oo) “Service Provider” means an Employee or Consultant.


(pp) “Share” shall mean a share of the Common Stock, as adjusted in accordance
with Section 21 of the Plan.


(qq) “Stock Appreciation Right” or “SAR” shall mean a stock appreciation right
granted pursuant to Section 9 below.


(rr) “Subsidiary” shall mean a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.


3. Stock Subject to the Plan.  Subject to the provisions of Section 21 of the
Plan, the maximum aggregate number of shares which may be optioned and sold
under the Plan is 149,500,000 shares of Common Stock plus any Shares subject to
any options under the Company’s 2000 Nonstatutory Stock Option Plan and 1996
Stock Incentive Plan that are outstanding on the date this Plan becomes
effective and that subsequently expire unexercised, up to a maximum of an
additional 75,000,000 Shares. All of the shares issuable under the Plan may be
authorized, but unissued, or reacquired Common Stock.


Any Shares subject to Options or SARs shall be counted against the numerical
limits of this Section 3 as one Share for every Share subject thereto. Any
Shares subject to Performance Shares, Restricted Stock or Restricted Stock Units
with a per share or unit purchase price lower than 100% of Fair Market Value on
the date of grant shall be counted against the numerical limits of this
Section 3 as two and one-tenth Shares for every one Share subject thereto. To
the extent that a Share that was subject to an Award that counted as two and
one-tenth Shares against the Plan reserve pursuant to the preceding sentence is
recycled back into the Plan under the next paragraph of this Section 3, the Plan
shall be credited with two and one-tenth Shares.


If an Award expires or becomes unexercisable without having been exercised in
full, or, with respect to Restricted Stock, Performance Shares or Restricted
Stock Units, is forfeited to or repurchased by the Company at its original
purchase price due to such Award failing to vest, the unpurchased Shares (or for
Awards other than Options and SARs, the forfeited or repurchased shares) which
were subject thereto shall become available for future grant or sale under the
Plan (unless the Plan has terminated). With respect to SARs, when an SAR is
exercised, the shares subject to a SAR grant agreement shall be counted against
the numerical limits of Section 3 above, as one share for every share subject
thereto, regardless of the number of shares used to settle the SAR upon exercise
(i.e., shares withheld to satisfy the exercise price of an SAR shall not remain
available for issuance under the Plan). Shares that have actually been issued
under the Plan under any Award shall not be returned to the Plan and shall not
become available for future distribution under the Plan; provided, however, that
if Shares of Restricted Stock, Performance Shares or Restricted Stock Units are
repurchased by the Company at their original purchase price or are forfeited to
the Company due to such Awards failing to vest, such Shares shall become
available for future grant under the Plan. Shares used to pay the exercise price
of an Option shall not become available for future grant or sale under the Plan.
Shares used to satisfy tax withholding obligations shall not become available
for future grant or sale under the Plan. To the extent an Award under the Plan
is paid out in cash rather than stock, such cash payment shall not reduce the
number of Shares available for issuance under the Plan. Any payout of Dividend
Equivalents or Performance Units, because they are payable only in cash, shall
not reduce the number of Shares available for issuance under the Plan.
Conversely, any forfeiture of Dividend Equivalents or Performance Units shall
not increase the number of Shares available for issuance under the Plan.


4. Administration of the Plan.


(a) Procedure.



4



--------------------------------------------------------------------------------

        

(i) Multiple Administrative Bodies.  If permitted by Applicable Laws, the Plan
may be administered by different bodies with respect to Directors, Officers who
are not Directors, and Employees who are neither Directors nor Officers.


(ii) Section 162(m).  To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee consisting solely of two or more “outside
directors” within the meaning of Section 162(m) of the Code.


(iii) Administration With Respect to Officers Subject to Section 16(b).  With
respect to Option grants made to Employees who are also Officers subject to
Section 16(b) of the Exchange Act, the Plan shall be administered by (A) the
Board, if the Board may administer the Plan in compliance with Rule 16b-3, or
(B) a committee designated by the Board to administer the Plan, which committee
shall be constituted to comply with Rule 16b-3. Once appointed, such Committee
shall continue to serve in its designated capacity until otherwise directed by
the Board. From time to time the Board may increase the size of the Committee
and appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan, all to the extent
permitted by Rule 16b-3.


(iv) Administration With Respect to Other Persons.  With respect to Award grants
made to Employees or Consultants who are not Officers of the Company, the Plan
shall be administered by (A) the Board, (B) a committee designated by the Board,
or (C) a sub-committee designated by the designated committee, which committee
or sub-committee shall be constituted to satisfy Applicable Laws. Once
appointed, such Committee shall serve in its designated capacity until otherwise
directed by the Board. The Board may increase the size of the Committee and
appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan, all to the extent
permitted by Applicable Laws.


(v) Administration With Respect to Automatic Grants to Outside
Directors.  Automatic grants to Outside Directors shall be pursuant to
Section 11 hereof and therefore shall not be subject to any discretionary
administration.


(b) Powers of the Administrator.  Subject to the provisions of the Plan
(including the non-discretionary automatic grant to Outside Director provisions
of Section 11), and in the case of a Committee, subject to the specific duties
delegated by the Board to such Committee, the Administrator shall have the
authority, in its discretion:


(i) to determine the Fair Market Value in accordance with Section 2(v) of the
Plan;


(ii) to select the Service Providers to whom Awards may be granted hereunder;


(iii) to determine whether and to what extent Awards are granted hereunder;


(iv) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;


(v) to approve forms of agreement for use under the Plan;


(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards vest or
may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions (subject to compliance with
applicable laws, including Code Section 409A), and any restriction or limitation
regarding any Award or the shares of Common Stock relating thereto, based in
each case on such factors as the Administrator, in its sole discretion, shall
determine; provided, however, that with respect to Full Value Awards vesting
solely based on continuing as a Service Provider, they will vest in full no
earlier (except if accelerated pursuant to Section 21 hereof or pursuant to
change of control severance agreements entered into by and between the Company
and any Service Provider) than the three (3) year anniversary of the grant date;
provided, further, that if vesting is not solely based on continuing as a
Service Provider, they will vest

5



--------------------------------------------------------------------------------

        

in full no earlier (except if accelerated pursuant to Section 21 hereof or
pursuant to change of control severance agreements entered into by and between
the Company and any Service Provider) than the one (1) year anniversary of the
grant date;


(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;


(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan;


(ix) to modify or amend each Award (subject to Section 7 and Section 24(c) of
the Plan);


(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;


(xi) to determine the terms and restrictions applicable to Awards;


(xii) to determine whether Awards will be adjusted for Dividend Equivalents and
whether such Dividend Equivalents shall be subject to vesting; and


(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.


(c) Effect of Administrator’s Decision.  All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants and any other holders of any Awards granted under the Plan.


(d) Exception to Plan Minimum Vesting Requirements.


(i) Full Value Awards that result in issuing up to 5% of the maximum aggregate
number of shares of Stock authorized for issuance under the Plan (the “5%
Limit”) may be granted to any one or more Service Providers or Outside Directors
without respect to the Plan Minimum Vesting Requirements.


(ii) All Full Value Awards that have their vesting discretionarily accelerated,
and all Options and SARs that have their vesting discretionarily accelerated
100%, other than, in either case, pursuant to (A) a merger or asset sale
transaction described in Section 21(c) hereof (including vesting acceleration in
connection with employment termination following such event), (B) a
Participant’s death, or (C) a Participant’s Disability, are subject to the 5%
Limit.


(iii) Notwithstanding the foregoing, the Administrator may accelerate the
vesting of Full Value Awards such that the Plan Minimum Vesting Requirements are
still satisfied, without such vesting acceleration counting toward the 5% Limit.


(iv) The 5% Limit applies in the aggregate to Full Value Award grants that do
not satisfy Plan minimum vesting requirements and to the discretionary vesting
acceleration of Awards.


5. Eligibility.  Awards may be granted only to Service Providers. Incentive
Stock Options may be granted only to Employees. A Service Provider who has been
granted an Award may, if he or she is otherwise eligible, be granted an
additional Award or Awards. Outside Directors may only be granted Awards as
specified in Section 11 hereof.


6. Code Section 162(m) Provisions.


(a) Option and SAR Annual Share Limit.  Subject to Section 7 below, no
Participant shall be granted, in any Fiscal Year, Options and Stock Appreciation
Rights to purchase more than 2,000,000 Shares; provided, however, that such
limit shall be 4,000,000 Shares in the Participant’s first Fiscal Year of
Company service.


(b) Restricted Stock, Performance Share and Restricted Stock Unit Annual
Limit.  No Participant shall be granted, in any Fiscal Year, more than
1,000,000 Shares in the aggregate of the following: (i) Restricted Stock,

6



--------------------------------------------------------------------------------

        

(ii) Performance Shares, or (iii) Restricted Stock Units; provided, however,
that such limit shall be 2,000,000 Shares in the Participant’s first Fiscal Year
of Company service.


(c) Performance Units Annual Limit.  No Participant shall receive Performance
Units, in any Fiscal Year, having an initial value greater than $2,000,000,
provided, however, that such limit shall be $4,000,000 in the Participant’s
first Fiscal Year of Company service.


(d) Section 162(m) Performance Restrictions.  For purposes of qualifying grants
of Restricted Stock, Performance Shares, Performance Units or Restricted Stock
Units as “performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Restricted
Stock, Performance Shares, Performance Units or Restricted Stock Units to
qualify as “performance-based compensation” under Section 162(m) of the Code. In
granting Restricted Stock, Performance Shares, Performance Units or Restricted
Stock Units which are intended to qualify under Section 162(m) of the Code, the
Administrator shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Award under
Section 162(m) of the Code (e.g., in determining the Performance Goals).


(e) Changes in Capitalization.  The numerical limitations in Sections 6(a) and
(b) shall be adjusted proportionately in connection with any change in the
Company’s capitalization as described in Section 16(a).


7. No Repricing.  The exercise price for an Option or SAR may not be reduced
without the consent of the Company’s stockholders. This shall include, without
limitation, a repricing of the Option or SAR as well as an Option or SAR
exchange program whereby the Participant agrees to cancel an existing Option in
exchange for an Option, SAR or other Award. If an Option or SAR is cancelled in
the same Fiscal Year in which it was granted (other than in connection with a
transaction described in Section 14), the cancelled Option or SAR as well as any
replacement Option or SAR will be counted against the limits set forth in
section 6(a) above. Moreover, if the exercise price of an Option or SAR is
reduced, the transaction will be treated as a cancellation of the Option or SAR
and the grant of a new Option or SAR.


8. Stock Options.


(a) Type of Option.  Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of Shares subject to a Participant’s incentive stock options granted by
the Company, any Parent or Subsidiary, that become exercisable for the first
time during any calendar year (under all plans of the Company or any Parent or
Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 8(a), incentive stock
options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares shall be determined as of the time of grant.


(b) Term of Option.  The term of each Option shall be stated in the Notice of
Grant; provided, however, that the term shall be seven (7) years from the date
of grant or such shorter term as may be provided in the Notice of Grant.
Moreover, in the case of an Incentive Stock Option granted to a Participant who,
at the time the Incentive Stock Option is granted, owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Incentive Stock Option
shall be five (5) years from the date of grant or such shorter term as may be
provided in the Notice of Grant.


(c) Exercise Price and Consideration.


(i) The per Share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Administrator,
but shall be subject to the following:


(A) In the case of an Incentive Stock Option



7



--------------------------------------------------------------------------------

        

(1) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.


(2) granted to any Employee, the per Share exercise price shall be no less than
100% of the Fair Market Value per Share on the date of grant.


(B) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the date of
grant.


(ii) The consideration to be paid for the Shares to be issued upon exercise of
an Option, including the method of payment, shall be determined by the
Administrator and may consist entirely of cash; check; delivery of a properly
executed exercise notice together with such other documentation as the Committee
and the broker, if applicable, shall require to effect an exercise of the option
and delivery to the Company of the sale proceeds required; or any combination of
such methods of payment, or such other consideration and method of payment for
the issuance of Shares to the extent permitted under Applicable Laws.
Consideration to be paid for the Shares purchased by the exercise of an
automatic stock option grant to an Outside Director will be limited to those
methods set forth in Section 11.


9. Stock Appreciation Rights.


(a) Grant of SARs.  Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator, in its sole discretion. Subject to Section 6(a) hereof,
the Administrator shall have complete discretion to determine the number of SARs
granted to any Participant.


(b) Exercise Price and other Terms.  The per share exercise price for the Shares
to be issued pursuant to exercise of an SAR shall be determined by the
Administrator and shall be no less than 100% of the Fair Market Value per share
on the date of grant. Otherwise, subject to Section 6(a) of the Plan, the
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, that no SAR may have a term of more than seven(=7) years from
the date of grant.


(c) Payment of SAR Amount.  Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:


(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times


(ii) The number of Shares with respect to which the SAR is exercised.


(d) Payment upon Exercise of SAR.  At the discretion of the Administrator, but
only as specified in the Award Agreement, payment for a SAR may be in cash,
Shares or a combination thereof. If the Award Agreement is silent as to the form
of payment, payment of the SAR may only be in Shares.


(e) SAR Agreement.  Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, whether it may be settled in cash, Shares or a combination thereof,
and such other terms and conditions as the Administrator, in its sole
discretion, shall determine.


(f) Expiration of SARs.  A SAR granted under the Plan shall expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement.


10. Exercise of Option or SAR.



8



--------------------------------------------------------------------------------

        

(a) Procedure for Exercise; Rights as a Shareholder.  Any Option or SAR granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Administrator, including performance criteria with respect to
the Company and/or the Participant, and as shall be permissible under the terms
of the Plan.


An Option or SAR may not be exercised for a fraction of a Share.


An Option or SAR shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option or SAR by the person entitled to exercise the Option or SAR and, with
respect to Options only, full payment for the Shares with respect to which the
Option is exercised has been received by the Company. With respect to Options
only, full payment may, as authorized by the Administrator, consist of any
consideration and method of payment allowable under Section 8(d) of the Plan.
Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 21 of the Plan.


(b) Termination of Status as a Service Provider.  If an Employee or Consultant
ceases to serve as a Service Provider, he or she may, but only within 90 days
(or such other period of time as is determined by the Administrator and as set
forth in the Option or SAR Agreement) after the date he or she ceases to be a
Service Provider, exercise his or her Option or SAR to the extent that he or she
was entitled to exercise it at the date of such termination. To the extent that
he or she was not entitled to exercise the Option or SAR at the date of such
termination, or if he or she does not exercise such Option or SAR (which he or
she was entitled to exercise) within the time specified herein, the Option or
SAR shall terminate.


(c) Disability.  If a Participant ceases to be a Service Provider as a result of
the Participant’s Disability, the Participant may exercise his or her Option or
SAR within such period of time as is specified in the Award Agreement to the
extent the Option or SAR is vested on the date of termination (but in no event
later than the expiration of the term of such Option or SAR as set forth in the
Award Agreement). In the absence of a specified time in the Award Agreement, the
Option or SAR shall remain exercisable for twelve (12) months following the
Participant’s termination. If, on the date of termination, the Participant is
not vested as to his or her entire Option or SAR, the Shares covered by the
unvested portion of the Option or SAR shall revert to the Plan. If, after
termination, the Participant does not exercise his or her Option or SAR within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option or SAR shall revert to the Plan.


(d) Death of Participant.  If a Participant dies while a Service Provider, the
Option or SAR may be exercised following the Participant’s death within such
period of time as is specified in the Award Agreement (but in no event may the
option be exercised later than the expiration of the term set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option or SAR may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option or SAR is transferred pursuant to the Participant’s will or in accordance
with the laws of descent and distribution. In the absence of a specified time in
the Award Agreement, the Option or SAR shall remain exercisable for twelve
(12) months following Participant’s death. If the Option or SAR is not so
exercised within the time specified herein, the Option or SAR shall terminate,
and the Shares covered by such Option or SAR shall revert to the Plan.


11. Automatic Grants to Outside Directors.


(a) Procedure for Grants.  All grants of Awards to Outside Directors under this
Plan shall be automatic and non-discretionary and shall be made strictly in
accordance with the provisions in this Section 11:


(i) No person shall have any discretion to select which Outside Directors shall
be granted Awards or to determine the number of Shares to be covered by Awards
granted to Outside Directors.

9



--------------------------------------------------------------------------------

        



(ii) At each of the Company’s annual stockholder meetings, each Outside Director
who is elected at (or whose term continues after) such meeting shall be
automatically granted Restricted Stock Units for a number of Shares equal to the
Annual Value (rounded down to the nearest whole share). Each award specified in
this subsection (ii) is generically referred to as an “Annual Award”. The
“Annual Value” means the number equal to $225,000 divided by the average daily
closing price over the six month period ending on the last day of the fiscal
year preceding the date of grant.


(iii) Each person who first became or becomes an Outside Director (including a
Director who has transitioned from an employee Director to an Outside Director)
on or after May 21, 2014 shall automatically be granted on the later of October
2, 2014 or the date such person becomes an Outside Director, Restricted Stock
Units (each such award specified in this subsection (iii) is referred to as an
“Initial Award”) for a number of Shares equal to a number determined by
multiplying the Annual Value used for calculating the Annual Awards granted at
the annual stockholder meeting immediately preceding the date of such Initial
Award (the “Last Annual Meeting Date”) by a fraction, the numerator of which is
365 minus the number of days between the Last Annual Meeting Date and the date
the person first became or becomes an Outside Director, and the denominator of
which is 365, rounded down to the nearest whole Share.


(iv) Notwithstanding the provisions of subsections (ii) or (iii) hereof, in the
event that an automatic grant hereunder would cause the number of Shares subject
to outstanding Awards plus the number of Shares previously purchased upon
exercise of Options or issued upon vesting of Restricted Stock Units or other
full-value Awards to exceed the number of Shares available for issuance under
the Plan, then each such automatic grant shall be for that number of Shares
determined by dividing the total number of Shares remaining available for grant
by the number of Outside Directors receiving Awards on the applicable automatic
grant date. Any further grants shall then be deferred until such time, if any,
as additional Shares become available for grant under the Plan.


(v) Each Annual Award and Initial Award shall become 100% vested on the earlier
of (A) the one year anniversary of the grant date, and (B) the day prior to the
date of the Company’s next annual stockholder meeting, subject in either case to
the Participant maintaining Continuous Status as a Director through the vesting
date.


(b) Prior Automatic Stock Option Grants. Any Stock Options previously granted
under this Section 11 shall continue to be governed by the terms of the Plan as
in effect when such Stock Options were granted and the terms of the applicable
Stock Option agreements, provided, however, that the section entitled
“Consideration for Exercising Outside Director Stock Options,” applicable to
Stock Options previously granted under this Section 11 shall be amended and
restated in its entirety as follows:


“Consideration for Exercising Outside Director Stock Options. The consideration
to be paid for the Shares to be issued upon exercise of an automatic Outside
Director Option shall consist entirely of cash, check, delivery of other Shares
with an aggregate Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which such Option will be
exercised, withholding by the Company of Shares with an aggregate Fair Market
Value on the date of exercise equal to the exercise price otherwise due upon the
exercise of the Option, or to the extent permitted by Applicable Laws, delivery
of a properly executed exercise notice, together with such other documentation
as the Administrator and the broker, if applicable, shall require to effect an
exercise of the Option and delivery to the Company of the sale proceeds required
to pay the exercise price, or any combination of such methods of payment.”


(c) Reservation of Rights. The Board reserves the right to amend this Section 11
to again provide for the automatic grant of Stock Options or other Awards to
Outside Directors.


12. Restricted Stock.


(a) Grant of Restricted Stock.  Subject to the terms and conditions of the Plan,
Restricted Stock may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. Subject to Section 6(b)
hereof as well as the Plan Minimum Vesting Requirements set forth in
Sections 4(b)(vi) and 4(d) hereof, the

10



--------------------------------------------------------------------------------

        

Administrator shall have complete discretion to determine (i) the number of
Shares subject to a Restricted Stock award granted to any Participant, and
(ii) the conditions that must be satisfied, which typically will be based
principally or solely on continued provision of services but may include a
performance-based component, upon which is conditioned the grant, vesting or
issuance of Restricted Stock.


(b) Other Terms.  The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Restricted Stock granted under the Plan; provided that Restricted Stock may only
be issued in the form of Shares. Restricted Stock grants shall be subject to the
terms, conditions, and restrictions determined by the Administrator at the time
the stock or the restricted stock unit is awarded. The Administrator may require
the recipient to sign a Restricted Stock Award agreement as a condition of the
award. Any certificates representing the Shares of stock awarded shall bear such
legends as shall be determined by the Administrator.


(c) Restricted Stock Award Agreement.  Each Restricted Stock grant shall be
evidenced by an agreement that shall specify the purchase price (if any) and
such other terms and conditions as the Administrator, in its sole discretion,
shall determine; provided; however, that if the Restricted Stock grant has a
purchase price, such purchase price must be paid no more than seven (7) years
following the date of grant.


13. Restricted Stock Units.


(a) Grant.  Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it shall advise the
Participant in writing or electronically of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units and the form of payout, which, subject to Section 6(b) hereof, may be left
to the discretion of the Administrator.


(b) Vesting Criteria and Other Terms.  Subject to the Plan Minimum Vesting
Requirements set forth in Sections 4(b)(vi) and 4(d) hereof, the Administrator
shall set vesting criteria in its discretion, which, depending on the extent to
which the criteria are met, will determine the number of Restricted Stock Units
that will be paid out to the Participant. The Administrator may set vesting
criteria based upon the achievement of Company-wide, business unit, or
individual goals (including, but not limited to, continued employment), or any
other basis determined by the Administrator in its discretion.


(c) Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Restricted Stock Unit Award Agreement. Notwithstanding the foregoing, at any
time after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.


(d) Form and Timing of Payment.  Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) set forth in the Restricted
Stock Unit Award Agreement. The Administrator, in its sole discretion, but only
as specified in the Award Agreement, may pay earned Restricted Stock Units in
cash, Shares, or a combination thereof. If the Award Agreement is silent as to
the form of payment, payment of the Restricted Stock Units may only be in
Shares.


(e) Cancellation.  On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.


14. Performance Shares.


(a) Grant of Performance Shares.  Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. Subject to Section 6(b)
hereof as well as the Plan Minimum Vesting Requirements set forth in
Sections 4(b)(vi) and 4(d) hereof, the Administrator shall have complete
discretion to determine (i) the number of Shares subject to a Performance Share
award granted to any Participant, and (ii) the conditions that must be
satisfied, which typically

11



--------------------------------------------------------------------------------

        

will be based principally or solely on achievement of performance milestones but
may include a service-based component, upon which is conditioned the grant or
vesting of Performance Shares. Performance Shares shall be granted in the form
of units to acquire Shares. Each such unit shall be the equivalent of one Share
for purposes of determining the number of Shares subject to an Award. Until the
Shares are issued, no right to vote or receive dividends or any other rights as
a stockholder shall exist with respect to the units to acquire Shares.
(b) Other Terms.  The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Performance Shares granted under the Plan. Performance Share grants shall be
subject to the terms, conditions, and restrictions determined by the
Administrator at the time the stock is awarded, which may include such
performance-based milestones as are determined appropriate by the Administrator.
The Administrator may require the recipient to sign a Performance Shares Award
Agreement as a condition of the award. Any certificates representing the Shares
of stock awarded shall bear such legends as shall be determined by the
Administrator.


(c) Performance Share Award Agreement.  Each Performance Share grant shall be
evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine.


15. Performance Units.


(a) Grant of Performance Units.  Performance Units are similar to Performance
Shares, except that they shall be settled in a cash equivalent to the Fair
Market Value of the underlying Shares, determined as of the vesting date.
Subject to the terms and conditions of the Plan, Performance Units may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator, in its sole discretion. The Administrator shall have
complete discretion to determine the conditions that must be satisfied, which
typically will be based principally or solely on achievement of performance
milestones but may include a service-based component, upon which is conditioned
the grant or vesting of Performance Units. Performance Units shall be granted in
the form of units to acquire Shares. Each such unit shall be the cash equivalent
of one Share of Common Stock. No right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to Performance Units or the
cash payable thereunder.


(b) Number of Performance Units.  Subject to Section 6(c) hereof, the
Administrator will have complete discretion in determining the number of
Performance Units granted to any Participant.


(c) Other Terms.  The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Performance Units granted under the Plan. Performance Unit grants shall be
subject to the terms, conditions, and restrictions determined by the
Administrator at the time the grant is awarded, which may include such
performance-based milestones as are determined appropriate by the Administrator.
The Administrator may require the recipient to sign a Performance Unit agreement
as a condition of the award. Any certificates representing the units awarded
shall bear such legends as shall be determined by the Administrator.


(d) Performance Unit Award Agreement.  Each Performance Unit grant shall be
evidenced by an agreement that shall specify such terms and conditions as the
Administrator, in its sole discretion, shall determine.


16. Deferred Stock Units.


(a) Description.  Deferred Stock Units shall consist of a Restricted Stock,
Restricted Stock Unit, Performance Share or Performance Unit Award that the
Administrator, in its sole discretion permits to be paid out in installments or
on a deferred basis, in accordance with rules and procedures established by the
Administrator, subject to the Plan Minimum Vesting Requirements set forth in
Sections 4(b)(vi) and 4(d) hereof. Deferred Stock Units shall remain subject to
the claims of the Company’s general creditors until distributed to the
Participant.


(b) 162(m) Limits.  Deferred Stock Units shall be subject to the annual 162(m)
limits applicable to the underlying Restricted Stock, Restricted Stock Unit,
Performance Share or Performance Unit Award as set forth in Section 6 hereof.

12



--------------------------------------------------------------------------------

        



17. Leaves of Absence.  If as a condition to be granted an unpaid leave of
absence by the Company, a Participant agrees that vesting shall be suspended
during all or a portion of such leave of absence, (except as otherwise required
by Applicable Laws) vesting of Awards granted hereunder shall cease during such
agreed upon portion of the unpaid leave of absence and shall only recommence
upon return to active service.


18. Part-Time Service.  Unless otherwise required by Applicable Laws, if as a
condition to being permitted to work on a less than full-time basis, the
Participant agrees that any service-based vesting of Awards granted hereunder
shall be extended on a proportionate basis in connection with such transition to
a less than a full-time basis, vesting shall be adjusted in accordance with such
agreement. Such vesting shall be proportionately re-adjusted prospectively in
the event that the Employee subsequently becomes regularly scheduled to work
additional hours of service.


19. Non-Transferability of Awards.  Except as determined otherwise by the
Administrator in its sole discretion (but never a transfer in exchange for
value), Awards may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant, without the prior written consent of the Administrator.


20. Stock Withholding to Satisfy Withholding Tax Obligations.  When a
Participant incurs tax liability in connection with the exercise, vesting or
payout, as applicable, of an Award, which tax liability is subject to tax
withholding under applicable tax laws, and the Participant is obligated to pay
the Company an amount required to be withheld under applicable tax laws, the
Participant may satisfy the withholding tax obligation by electing to have the
Company withhold from the Shares to be issued upon exercise of the Option or SAR
or the Shares to be issued upon payout or vesting of the other Award, if any,
that number of Shares having a Fair Market Value equal to the amount required to
be withheld. The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be determined
(the “Tax Date”).


All elections by a Participant to have Shares withheld for this purpose shall be
made in writing in a form acceptable to the Administrator and shall be subject
to the following restrictions:


(a) the election must be made on or prior to the applicable Tax Date; and


(b) all elections shall be subject to the consent or disapproval of the
Administrator.


In the event the election to have Shares subject to an Award withheld is made by
a Participant and the Tax Date is deferred under Section 83 of the Code because
no election is filed under Section 83(b) of the Code, the Participant shall
receive the full number of Shares with respect to which the Option or SAR is
exercised or other Award is vested but such Participant shall be unconditionally
obligated to tender back to the Company the proper number of Shares on the Tax
Date.


21. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.


(a) Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award, the annual share limitations under Sections 6(a) and
(b) hereof, and the number of Shares subject to Annual Award grants to Outside
Directors under Section 11 hereof shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no

13



--------------------------------------------------------------------------------

        

issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Award.


(b) Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion (but not with respect to Options granted to
Outside Directors) may provide for a Participant to have the right to exercise
his or her Option or SAR until ten (10) days prior to such transaction as to all
of the Awarded Stock covered thereby, including Shares as to which the Award
would not otherwise be exercisable. In addition, the Administrator may provide
that any Company repurchase option or forfeiture rights applicable to any Award
shall lapse 100%, and that any Award vesting shall accelerate 100%, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised (with respect
to Options and SARs) or vested (with respect to other Awards), an Award will
terminate immediately prior to the consummation of such proposed action.


(c) Merger or Asset Sale.


(i) Stock Options and SARs.  In the event of a merger of the Company with or
into another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option and SAR shall be assumed or an equivalent
option or SAR substituted by the successor corporation or a Parent or Subsidiary
of the successor corporation. In the event that the successor corporation
refuses to assume or substitute for the Option or SAR, the Participant shall
fully vest in and have the right to exercise the Option or SAR as to all of the
Awarded Stock, including Shares as to which it would not otherwise be vested or
exercisable. If an Option or SAR becomes fully vested and exercisable in lieu of
assumption or substitution in the event of a merger or asset sale, the
Administrator shall notify the Participant in writing or electronically that the
Option or SAR shall be fully vested and exercisable for a period of thirty
(30) days from the date of such notice, and the Option or SAR shall terminate
upon the expiration of such period. With respect to Options granted to Outside
Directors, in the event that the Outside Director is required to terminate his
or her position as an Outside Director at the request of the acquiring entity
within 12 months following such merger or asset sale, each outstanding Option
held by such Outside Director shall become fully vested and exercisable,
including as to Shares as to which it would not otherwise be exercisable, unless
the Board, in its discretion, determines otherwise.


(ii) Restricted Stock, Restricted Stock Units, Performance Shares, Performance
Units, Deferred Stock Units and Dividend Equivalents.  In the event of a merger
of the Company with or into another corporation, or the sale of substantially
all of the assets of the Company, each outstanding Restricted Stock, Restricted
Stock Unit, Performance Share, Performance Unit, Dividend Equivalent and
Deferred Stock Unit award (and any related Dividend Equivalent) shall be assumed
or an equivalent Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Dividend Equivalent and Deferred Stock Unit award (and any
related Dividend Equivalent) substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation. In the event that the
successor corporation refuses to assume or substitute for the Restricted Stock,
Restricted Stock Unit, Performance Share, Performance Unit, Dividend Equivalent
and Deferred Stock Unit award (and any related Dividend Equivalent), the
Participant shall fully vest in the Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit, Dividend Equivalent and Deferred Stock Unit
award (and any related Dividend Equivalent), including as to Shares (or with
respect to Dividend Equivalents and Performance Units, the cash equivalent
thereof) which would not otherwise be vested. For the purposes of this
paragraph, a Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Dividend Equivalent and Deferred Stock Unit award (and any
related Dividend Equivalent) shall be considered assumed if, following the
merger or asset sale, the award confers the right to purchase or receive, for
each Share (or with respect to Dividend Equivalents and Performance Units, the
cash equivalent thereof) subject to the Award immediately prior to the merger or
asset sale, the consideration (whether stock, cash, or other securities or
property) received in the merger or asset sale by holders of the Company’s
common stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the merger or asset sale is not
solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the

14



--------------------------------------------------------------------------------

        

consideration to be received, for each Share and each unit/right to acquire a
Share subject to the Award (other than Dividend Equivalents and Performance
Units) to be solely common stock of the successor corporation or its Parent
equal in fair market value to the per share consideration received by holders of
the Company’s common stock in the merger or asset sale.


22. Time of Granting Awards.  The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award. Notice of the determination shall be given to each Employee
or Consultant to whom an Award is so granted within a reasonable time after the
date of such grant.


23. Term of Plan.  The Plan shall continue in effect until March 1, 2016 .


24. Amendment and Termination of the Plan.


(a) Amendment and Termination.  The Board may at any time amend, alter, suspend
or terminate the Plan.


(b) Shareholder Approval.  The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Rule 16b-3
or with Section 422 of the Code (or any successor rule or statute or other
applicable law, rule or regulation, including the requirements of any exchange
or quotation system on which the Common Stock is listed or quoted). Such
shareholder approval, if required, shall be obtained in such a manner and to
such a degree as is required by the applicable law, rule or regulation.


(c) Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.


25. Conditions Upon Issuance of Shares.  Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act, the
Exchange Act, the rules and regulations promulgated thereunder, state securities
laws, and the requirements of any stock exchange upon which the Shares may then
be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.


As a condition to the exercise or payout, as applicable, of an Award, the
Company may require the person exercising such Option or SAR, or in the case of
another Award (other than a Dividend Equivalent or Performance Unit), the person
receiving the Shares upon vesting, to render to the Company a written statement
containing such representations and warranties as, in the opinion of counsel for
the Company, may be required to ensure compliance with any of the aforementioned
relevant provisions of law, including a representation that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares, if, in the opinion of counsel for the Company, such a
representation is required.


26. Reservation of Shares.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. Inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.







15

